Citation Nr: 0904836	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease, secondary to lumbar 
paravertebral fibromyositis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1989 to February 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Veteran requested a regional office hearing in connection 
with the current claim.  The Veteran cancelled the hearing 
request in October 2004.  

The Veteran's claim was previously remanded for additional 
evidentiary development in September 2007.  Regrettably, 
another remand is required for the reasons discussed below.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the previous remand order dated September 2007, the Board 
requested that the RO obtain VA treatment records pertaining 
to the Veteran dated March 2004 to the present.  The Board 
also requested that the RO schedule the Veteran for a VA 
examination to assess the severity of his service-connected 
back disability.  

The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) Examination on January 7, 2008.  However, the 
Board notes that the examination report is not associated 
with the Veteran's claims file and must be obtained.

Additionally, the Veteran receives medical care through VA. 
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
July 17, 2008 to the present.

In addition, the Veteran submitted additional documentation, 
including medical evidence, to the Appeals Management Center 
after the case had been transferred to the Board.  As that 
evidence has not yet been considered in a supplemental 
statement of the case, one must be issued on remand.  See 
38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility and attempt to obtain 
a copy of the January 7, 2008 VA 
Compensation and Pension Examination 
Report.  The RO should attempt to obtain 
any and all VA treatment records 
pertaining to the Veteran dated from July 
17, 2008 to the present.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative MUST be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




